Citation Nr: 1645281	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Military Order of the Purple Heart 
		of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The January 2011 rating decision granted the Veteran service connection for PTSD with major depressive disorder and alcohol dependence and assigned a 30 percent evaluation effective July 13, 2010, the date of claim to reopen the claim for service connection.  A subsequent, March 2013 rating decision granted a 50 percent evaluation for PTSD, effective June 6, 2012.  

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been included in the record.  The record consists solely of electronic claims files and has been reviewed.  

In a September 2015 decision, the Board found a 50 percent rating warranted for PTSD during the entire appeal period (i.e., from July 13, 2010).  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2016, pursuant to a Joint Motion for Remand (JMR) filed by the parties to this matter, the Court remanded the issue to the Board.  The JMR also agreed that, inasmuch as the issue of employability has been implicated by the higher initial rating claim, a TDIU claim is properly before the Board on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder and alcohol dependence.  Pursuant to the August 2016 JMR, a remand is warranted for the following development.  

First, the Veteran should be provided another VA compensation examination into his increased rating claim.  

Second, the AOJ should readjudicate the claims in a new Supplemental Statement of the Case (SSOC).  In September 2015, VA included in the electronic claims file medical evidence from the Social Security Administration (SSA) regarding the Veteran's claim for disability benefits based on psychiatric disability.  There is no waiver of initial AOJ review of this evidence, and the most recent SSOC is dated in March 2013.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).

Further, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in October 2013.

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected psychiatric disability and its impact on his employability.  The examiner should review the electronic claims file.  Any indicated studies deemed necessary by the examiner should be accomplished.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims, to include the claim to a TDIU, should be readjudicated.  All evidence received since the March 2013 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




